The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 22 April 2021.     THIS ACTION IS NON-FINAL.

Status of Claims  
Claims 1-16 are pending.
Claims 1-16 are rejected for double patenting.
There is no art rejection for claims 1-16.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-2, 4-5, 7-9, 11, 13-20 of US15/295,317.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-16 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-2, 4-5, 7-9, 11, 13-20 of US15/295,317.	
Instant Application:
17/464,116
Co-Pending Application:
15/295,317
Claim 1: 
A driver apparatus configured to advise a driver of surrounding drivers, the apparatus comprising: a portable electronic device; a processing unit comprising a processor for executing computer-executable instructions; and a memory unit storing computer-executable instructions, which when executed by the processing unit, cause the processing unit to perform a method for analyzing location of drivers and driver quotients, wherein a driving quotient is a relative score of driver behavior; wherein the processor unit transmits a notification to the portable electronic device of the current driver regarding the nearby drivers more than 1 standard of deviation lower than the driving quotient of the current driver; wherein the processor unit provides recommendations to the portable electronic device of the current driver for managing the driving of the nearby drivers more than 1 standard of deviation lower than the driving quotient of the current driver; wherein the recommendations including providing an alternate route having a current flow of drivers without quotients more than 1 standard of deviation lower than the driving quotient of the current driver; wherein the portable electronic device detects if the current driver has followed the recommendations; and wherein if the current driver does not respond to a notification of recommended actions, the unit processor issues instructions to the current driver's vehicle.
Claim 1: 
A driver apparatus configured to advise a driver of surrounding drivers, the apparatus comprising: a portable electronic device configured for displaying to a current driver a notification when the portable electronic device receives a signal; a processing unit comprising a processor for executing computer-executable instructions; and a memory unit storing computer-executable instructions, which when executed by the processing unit, cause the processing unit to perform a method for analyzing location of drivers and driver quotients, wherein a driving quotient is a relative score of driver behavior; wherein the portable electronic device receives a driving quotient for the current driver; wherein the portable electronic device identifies the location of the current driver and sends the location to the processor unit; wherein the processor unit detects nearby drivers within pre-determined radius of the current driver and identifies driver quotients for each of the nearby drivers; wherein the processor unit determines if the driving quotient of more than 50% of the nearby drivers is more than 1 standard of deviation lower than the driving quotient of the current driver; wherein the processor unit transmits a notification to the portable electronic device of the current driver regarding the nearby drivers more than 1 standard of deviation lower than the driving quotient of the current driver; wherein the processor unit provides recommendations to the portable electronic device of the current driver for managing the driving of the nearby drivers more than 1 standard of deviation lower than the driving quotient of the current driver; wherein the recommendations include providing an alternate route having a current flow of drivers without quotients more than 1 standard of deviation lower than the driving quotient of the current driver; 2Application No. 15/295,317Docket No.: 006591.01356\US Amendment dated April 22, 2021 Reply to Office Action of March 12, 2021 wherein the portable electronic device detects if the current driver has followed the recommendations; and wherein if the current driver does not respond to a notification of recommended actions, the unit processor issues instructions to the current driver's vehicle.
Claim 2:
Claim 2: 
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
A driver apparatus configured to modify current driving behavior of a driver, wherein the driver has an assigned driver quotient, wherein the driving quotient is a relative score of driver behavior, comprising: a portable electronic device; a processing unit comprising a processor for executing computer-executable instructions; and a memory unit storing computer-executable instructions, which when executed by the processing unit, cause the processing unit to perform a method for calculating a driving quotient based on current driving behavior: wherein the processor unit calculates a revised driving quotient based at least in part on a plurality of real-time driving inputs and one or more driving conditions; wherein the processor unit transmits a notification to the portable electronic device of the driver if the driving quotient is more than 1 standard of deviation lower than the 25Patent ApplicationAttv. Docket No.: ALT 0118 NA assigned driving quotient of the driver, wherein the notification is the revised driving quotient and the behavior that caused the revised driving quotient; wherein the processor unit provides recommendations for the driver for managing the driving of the driver by transmitting the recommendations to the portable electronic device based on the revised driving quotient, the behavior that caused the revised driving quotient, and consequences of not following the recommendations; wherein the processor detects if the current driver has followed the recommendations; and wherein if the driver does not respond to a notification of recommendations, the unit processor issues instructions to the driver's vehicle.
Claim 9
A driver apparatus configured to modify current driving behavior of a driver, wherein the driver has an assigned driver quotient, wherein the driving quotient is a relative score of driver behavior; comprising: 3Application No. 15/295,317Docket No.: 006591.01356\US Amendment dated April 22, 2021 Reply to Office Action of March 12, 2021 a portable electronic device configured for displaying to a driver a notification when the portable electronic device receives a signal; a processing unit comprising a processor for executing computer-executable instructions; and a memory unit storing computer-executable instructions, which when executed by the processing unit, cause the processing unit to perform a method for calculating a driving quotient based on current driving behavior: wherein a plurality of real-time driving inputs is captured for a driver of a vehicle by the portable electronic device and transmitted to the processing unit; wherein the processor unit calculates a revised driving quotient based at least in part on the plurality of real-time driving inputs and the one or more driving conditions; wherein the processor unit determines if the driving quotient is more than 1 standard of deviation lower or higher than the assigned driving quotient of the driver; wherein the processor unit transfers the revised driving quotient to a validating agency for validating the revised driving quotient; wherein the processor unit transmits a notification to the portable electronic device of the driver if the driving quotient is more than 1 standard of deviation lower than the assigned driving quotient of the driver, wherein the notification is the revised driving quotient and the behavior that caused the revised driving quotient; wherein the processor unit provides recommendations for the driver for managing the driving of the driver by transmitting the recommendations to the portable electronic device based on the revised driving quotient, the behavior that caused the revised driving quotient, and consequences of not following the recommendations; wherein the processor unit detects if the current driver has followed the recommendations; and wherein if the driver does not respond to a notification of
Claim 8
Claim 11
Claim 9
Claim 13
Claim 10
Claim 14
Claim 11
Claim 15
Claim 12
Claim 16
Claim 13
Claim 17
Claim 14
Claim 18
Claim 15
A driver apparatus configured to modify current driving behavior of a driver, wherein the driver has an assigned driver quotient, wherein the driving quotient is a relative score of driver behavior, comprising: a portable electronic device; wherein the portable electronic device calculates a revised driving quotient based at least in part on a plurality of real-time driving inputs and one or more driving conditions; wherein the portable electronic device notifies the driver if the driving quotient is more than 1 standard of deviation lower or higher than the assigned driving quotient of the driver, wherein the notification is the revised driving quotient and the behavior that caused the revised driving quotient; wherein the portable electronic device provides recommendations for the driver for managing the driving of the driver based on the revised driving quotient, the behavior that 27Patent ApplicationAtty. Docket No.: ALT 0118 NA caused the revised driving quotient, and consequences of not following the recommendations; wherein the portable electronic device detects if the current driver has followed the recommendations; wherein if the driver does not respond to a notification of recommendations, the portable electronic device issues instructions to the driver's vehicle.
Claim 19
A driver apparatus configured to modify current driving behavior of a driver, wherein the driver has an assigned driver quotient, wherein the driving quotient is a relative score of driver behavior; comprising: a portable electronic device configured for displaying to a driver a notification when the portable electronic device; wherein a plurality of real-time driving inputs is captured for a driver of a vehicle by the portable electronic device; wherein the portable electronic device calculates a revised driving quotient based at least in part on the plurality of real-time driving inputs and the one or more driving conditions; wherein the portable electronic device determines if the driving quotient is more than 1 standard of deviation lower or higher than the assigned driving quotient of the driver; wherein the portable electronic device transfers the revised driving quotient to a validating agency for validating the revised driving quotient; wherein the portable electronic device notifies the driver if the driving quotient is more than 1 standard of deviation lower than the assigned driving quotient of the driver, wherein the notification is the revised driving quotient and the behavior that caused the revised driving quotient; wherein the portable electronic device provides recommendations for the driver for managing the driving of the driver based on the revised driving quotient, the behavior that caused the revised driving quotient, and consequences of not following the recommendations; wherein the portable electronic device detects if the current driver has followed the recommendations; 6Application No. 15/295,317Docket No.: 006591.01356\US Amendment dated April 22, 2021 Reply to Office Action of March 12, 2021 wherein if the driver does not respond to a notification of recommendations, the portable electronic device issues instructions to the driver's vehicle.
Claim 16
Claim 20





Allowable Subject Matter Analysis

Claims 21-40 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-16.  

The following is an examiner’s statement of reasons for no art rejection: 

There is no art rejection for Claim 1 since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “wherein the processor unit transmits a notification to the portable electronic device of the current driver regarding the nearby drivers more than 1 standard of deviation lower than the driving quotient of the current driver; wherein the processor unit provides recommendations to the portable electronic device of the current driver for managing the driving of the nearby drivers more than 1 standard of deviation lower than the driving quotient of the current driver; wherein the recommendations including providing an alternate route having a current flow of drivers without quotients more than 1 standard of deviation lower than the driving quotient of the current driver; wherein the portable electronic device detects if the current driver has followed the recommendations; and wherein if the current driver does not respond to a notification of recommended actions, the unit processor issues instructions to the current driver's vehicle”, in combination with the remaining elements and features of the claimed invention.
There is no art rejection for Claim 7 since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “wherein the processor unit calculates a revised driving quotient based at least in part on a plurality of real-time driving inputs and one or more driving conditions; wherein the processor unit transmits a notification to the portable electronic device of the driver if the driving quotient is more than 1 standard of deviation lower than the 25Patent ApplicationAttv. Docket No.: ALT 0118 NA assigned driving quotient of the driver, wherein the notification is the revised driving quotient and the behavior that caused the revised driving quotient; wherein the processor unit provides recommendations for the driver for managing the driving of the driver by transmitting the recommendations to the portable electronic device based on the revised driving quotient, the behavior that caused the revised driving quotient, and consequences of not following the recommendations; wherein the processor detects if the current driver has followed the recommendations; and wherein if the driver does not respond to a notification of recommendations, the unit processor issues instructions to the driver's vehicle”, in combination with the remaining elements and features of the claimed invention.
There is no art rejection for Claim 15 since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “wherein the portable electronic device calculates a revised driving quotient based at least in part on a plurality of real-time driving inputs and one or more driving conditions; wherein the portable electronic device notifies the driver if the driving quotient is more than 1 standard of deviation lower or higher than the assigned driving quotient of the driver, wherein the notification is the revised driving quotient and the behavior that caused the revised driving quotient; wherein the portable electronic device provides recommendations for the driver for managing the driving of the driver based on the revised driving quotient, the behavior that 27Patent ApplicationAtty. Docket No.: ALT 0118 NA caused the revised driving quotient, and consequences of not following the recommendations; wherein the portable electronic device detects if the current driver has followed the recommendations; wherein if the driver does not respond to a notification of recommendations, the portable electronic device issues instructions to the driver's vehicle”, in combination with the remaining elements and features of the claimed invention.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
Ricci, et al., US-PGPUB NO.2016/0039426A1 [hereafter Ricci] teaches driver behavior monitoring. However, Ricci does not show specific interaction of system with driver and vehicle such as comparing driver with other drivers, monitoring whether driver follows recommendation, and issue instruction to driver’s vehicle if driver does not follow recommendation.
Haro, et al., US 2008/0294060A1 [hereafter Haro] shows monitoring with 1 standard deviation.  However, Haro does not show specific interaction of system with driver and vehicle such as comparing driver with other drivers, monitoring whether driver follows recommendation, and issue instruction to driver’s vehicle if driver does not follow recommendation.
Ghazarian et al., US-PGPUB 2012/0095646A1 [hereafter Ghazarian] shows vehicle control system.  However, Ghazarian does not show specific interaction of system with driver and vehicle such as comparing driver with other drivers, monitoring whether driver follows recommendation, and issue instruction to driver’s vehicle if driver does not follow recommendation.
SUN, et al., “Context-aware smart car: from model to prototype”, Journal of Zhejiang University-SCIENCE A 10, 1049-1059(2009) [hereafter SUN] shows context aware smart car system.  However, SUN does not show specific interaction of system with driver and vehicle such as comparing driver with other drivers, monitoring whether driver follows recommendation, and issue instruction to driver’s vehicle if driver does not follow recommendation.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128